Citation Nr: 1448176	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  12-09 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for bronchospastic lung disease.

2.  Entitlement to service connection for a respiratory disorder, to include chronic obstructive pulmonary disease (COPD) and chronic bronchitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1975 to December 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim, symptoms described, and the information submitted or developed in support of the claim.  In the instant case, the record shows that the Veteran has also been treated for chronic bronchitis.  Thus, the Board has re-characterized the issue on appeal to include respiratory disorders such as chronic bronchitis.

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  A review of Virtual VA reveals documents that are pertinent to the present appeal, to include CAPRI records and the March 2014 VA medical opinion related to asbestos.

The issue of entitlement to service connection for a respiratory disorder, to include COPD and chronic bronchitis, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  In an unappealed October 1981 rating decision, the RO denied service connection for bronchospastic lung disease.  

2.  The evidence received since the October 1981 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for a respiratory disorder, to include COPD and chronic bronchitis.



CONCLUSIONS OF LAW

1.  The October 1981 rating decision that denied service connection for bronchospastic lung disease is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2013); 38 C.F.R. §§ 156(b), 20.1103 (2014).

2.  Evidence received since the October 1981 rating decision is new and material and the claim of service connection for a respiratory disorder, to include COPD and chronic bronchitis is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To the extent the action taken herein below is favorable to the Veteran, discussion of the VCAA is not necessary at this time.

Generally, a claim which has been denied in a final unappealed RO or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7103(a), 7104(a), 7105.   An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  

The implementing regulation also provides that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  For applications to reopen received after August 21, 2001, new evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.   38 C.F.R. § 3.156(a). 

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether there is new and material evidence is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

However, the Board notes that, according to the plain language of the regulation, evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).  The Board must presume the credibility of evidence for the purpose of determining whether it constitutes new and material evidence needed to reopen the claims and may not assess its probative weight in relation or comparison to other evidence for reopening purposes.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

In this case, the Veteran was previously denied service connection for bronchospastic lung disease in an October 1981 rating decision.  The evidence considered at the time of the October 1981 rating decision was the separation examination and a VA examination.  The reason for the denial was that the condition of bronchospastic lung disease resolved.  Accordingly, the Veteran had not shown a current disability during the claim period.  The Veteran failed to timely file and perfect an appeal.

The evidence submitted after the October 1981 rating decision consisted of VA and private treatment records, and an additional VA examination.  The Board finds that the Veteran has submitted new and material evidence as the record contains evidence of a current diagnosis of COPD.  Therefore, the Veteran has cured the evidentiary defect that existed at the time of the October 1981 rating decision.  Accordingly, the Board finds that the claim for service connection for bronchospastic lung disease is reopened.


ORDER

The application to reopen the claim for service connection for bronchospastic lung disease is granted.


REMAND

The issue of service connection for a respiratory disorder, to include COPD and chronic bronchitis, is remanded for purposes of completing evidentiary development necessary for adjudication of the claim.

The Veteran has a current diagnosis of COPD.  See February 2012 Oklahoma City VAMC Virtual VA records.  By this decision, the Board expanded the scope of the Veteran's claim from COPD to respiratory disorders, to include chronic bronchitis.  

The Veteran contends that the physician examining him for his 1979 discharge examination told him that he was going to have problems with his lungs, or with bronchitis.  At service separation, the Veteran was diagnosed with bronchospastic lung disease secondary to smoking.  The Veteran contends that since his service discharge, he had continuous problems with cough and shortness of breath.  The Veteran's VA treatment records indicate diagnoses of, and frequent treatment for, chronic bronchitis, in addition to COPD. 


With respect to COPD, a February 2012 VA examination was conducted and gave the benefit of the doubt to the Veteran that his COPD had its onset during service.  In rendering the opinion, the examiner linked the COPD to the Veteran's history of smoking during service.  As a result, the RO denied service connection on the basis of the regulation prohibiting service connection for disabilities that result from injury or disease attributable to the veteran's use of tobacco products during service.  See 38 C.F.R. § 3.300(a) (2013).  

According to 38 C.F.R. § 3.300(b)(1), however, service connection is not prohibited despite a veteran's use of tobacco during service if the disability became manifest during service.  Because of the Veteran's service separation diagnosis of bronchospastic lung disease, a medical opinion is required to evaluate whether such diagnosis was an in-service manifestation of any currently diagnosed condition.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain a VA medical opinion as to whether the Veteran has a current respiratory disorder in addition to COPD (a diagnosis of COPD is currently of record), to include chronic bronchitis or bronchospastic lung disease.  The examiner should review the claims file.

The examiner should identify all respiratory disorders on the record to include COPD, bronchospastic lung disease and chronic bronchitis, if indicated by the evidence.  The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any respiratory disorder had its onset in service.  

For any identified respiratory disorder, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the service separation diagnosis of bronchospastic lung disease was a manifestation of the current respiratory disorder.

The examiner is requested to evaluate whether any identified respiratory disorder is attributable to the use of tobacco products during the Veteran's active service.

The examiner is requested to review the entire claims file and specifically acknowledge his or her performance of such review.

A fully supported rationale should be provided for all opinions, to include citation to the pertinent evidence of record.  

2.  If upon completion of the above action the claim remains denied, the case should be returned to the Board after compliance with appellate procedure.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


